Judgment, Supreme Court, New York County (Patricia Williams, J., at hearing; Michael Obús, J., at jury trial and sentence), rendered June 6, 1994, convicting defendant of criminal possession of a controlled substance in the first and third degrees, and sentencing him, as a second felony offender to concurrent terms of 15 years to life and l1!2 to 15 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police had reasonable suspicion sufficient to stop defendant upon seeing him in a drug-prone neighborhood in possession of *265a softball-sized, cellophane-covered, white package, which the experienced officers recognized as indicative of cocaine, and which defendant quickly stuffed into his pocket upon sight of the officers, thereby negating any innocent interpretation of the package (see, People v McRay, 51 NY2d 594, 602; People v Alexander, 218 AD2d 284, 289, lv denied 88 NY2d 964). Defendant’s ensuing flight elevated the level of suspicion to probable cause (People v Shaw, 193 AD2d 390, lv denied 82 NY2d 853).
Defendant’s remaining argument is unpreserved (People v Smith, 73 NY2d 961), and we decline to review it in the interest of justice. Concur—Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.